
	
		I
		111th CONGRESS
		1st Session
		H. R. 681
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2009
			Mr. Waxman (for
			 himself, Ms. Baldwin,
			 Mr. Butterfield,
			 Mrs. Capps,
			 Mrs. Christensen,
			 Mr. Doyle,
			 Ms. Eshoo,
			 Mr. Gonzalez,
			 Mr. Gordon of Tennessee,
			 Mr. Gene Green of Texas,
			 Mr. Hill, Mr. Markey of Massachusetts,
			 Mr. Rush, Ms. Schakowsky, Mr.
			 McNerney, Ms. Castor of
			 Florida, Mr. Pallone,
			 Mr. Sarbanes,
			 Mr. Matheson,
			 Mr. Grayson,
			 Mr. Rangel, and
			 Mr. Pierluisi) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Digital Television Transition
		  and Public Safety Act of 2005 and the Communications Act of 1934 to establish a
		  new digital television transition date, to improve the digital-to-analog
		  converter box program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Digital Television Transition
			 Extension Act of 2009.
		2.Extension of DTV
			 transition deadline
			(a)Amendments to
			 Communications Act of 1934
				(1)Section
			 309Section 309(j)(14)(A) of the Communications Act of 1934 (47
			 U.S.C. 309(j)(14)(A)) is amended by striking February 17, 2009
			 and inserting June 12, 2009.
				(2)Section
			 337Section 337(e)(1) of the Communications Act of 1934 (47
			 U.S.C. 337(e)(1)) is amended by striking February 17, 2009 and
			 inserting June 12, 2009.
				(b)Amendments to
			 Digital Television Transition and Public Safety Act of 2005
				(1)Section
			 3002Section 3002(b) of the
			 Digital Television Transition and Public Safety Act of 2005 is amended by
			 striking February 18 each place it appears and inserting
			 June 13.
				(2)Section
			 3005Section 3005(c)(1) of such Act is amended by striking
			 March 31, 2009 and inserting July 31,
			 2009.
				(3)Section
			 3008Section 3008(a)(1) of
			 such Act is amended by striking February 17, 2009 and inserting
			 June 12, 2009.
				(c)License
			 Terms
				(1)ExtensionThe
			 Federal Communications Commission shall extend the terms of the licenses for
			 the recovered spectrum, including the license period and construction
			 requirements associated with those licenses, for a 116-day period.
				(2)DefinitionFor purposes of this subsection, the term
			 recovered spectrum means—
					(A)the recovered analog spectrum, as such term
			 is defined in section 309(j)(15)(C)(vi) of the Communications Act of 1934;
			 and
					(B)the spectrum
			 excluded from the definition of recovered analog spectrum by subclauses (I) and
			 (II) of such section.
					3.Modification of
			 digital-to-analog converter box program
			(a)Treatment of
			 expired coupons
				(1)In
			 generalSection 3005(c)(1) of the Digital Television Transition
			 and Public Safety Act of 2005 is amended by adding at the end the following new
			 subparagraph:
					
						(D)Expired
				couponsThe Assistant
				Secretary shall issue to a household, upon request by the household, one
				replacement coupon for each coupon that was issued to such household and that
				expired without being
				redeemed.
						.
				(2)Conforming
			 amendmentSection 3005(c)(1)(A) of the Digital Television
			 Transition and Public Safety Act of 2005 is amended by striking
			 receives and inserting redeems.
				(b)Expediting
			 delivery
				(1)First class
			 mailWithin 7 days after the
			 date of enactment of this Act, the Assistant Secretary for Communications and
			 Information of the Department of Commerce shall expedite the distribution of
			 coupons issued under section 3005 of the Digital Television Transition and
			 Public Safety Act of 2005 by directing that, if coupons are delivered via the
			 United States Postal Service, such coupons shall be delivered via pre-sorted
			 first class mail service.
				(2)Conforming
			 amendmentSection
			 3005(c)(1)(A) of the Digital Television Transition and Public Safety Act of
			 2005 is further amended by striking , via the United States Postal
			 Service,.
				(c)Condition of
			 modificationsThe amendments
			 made by this section shall not take effect until the enactment of new budget
			 authority to carry out the analog-to-digital converter box program under
			 section 3005 of the Digital Television Transition and Public Safety Act of
			 2005.
			4.Implementation
			(a)Permissive early
			 termination under existing requirementsNothing in this Act is intended to prevent
			 a licensee of a television broadcast station from terminating the broadcasting
			 of such station’s analog television signal (and continuing to broadcast
			 exclusively in the digital television service) prior to the date established by
			 law under section 3002(b) of the Digital Television Transition and Public
			 Safety Act of 2005 for termination of all licenses for full-power television
			 stations in the analog television service (as amended by
			 section
			 2 of this Act) so long as such prior termination is conducted
			 in accordance with the Federal Communications Commission’s requirements in
			 effect on the date of enactment of this Act, including the flexible procedures
			 established in the Matter of Third Periodic Review of the Commission’s Rules
			 and Policies Affecting the Conversion to Digital Television (FCC 07–228, MB
			 Docket No. 07–91, released December 31, 2007).
			(b)Public Safety
			 Radio Services
				(1)Use on cleared
			 spectrumNotwithstanding the
			 amendments made by
			 section
			 2, if—
					(A)a television
			 broadcast station ceases the broadcasting of such station's analog television
			 service under
			 subsection (a) of this section prior to June
			 12, 2009, and
					(B)as a consequence
			 of such cessation, spectrum between frequencies 768 and 776 megahertz,
			 inclusive, and 798 and 806 megahertz, inclusive, becomes available for
			 non-television broadcast use prior to June 12, 2009,
					the Federal
			 Communications Commission shall permit the use of such spectrum for authorized
			 public safety radio services if the Commission determines that such use is in
			 the public interest and does not cause harmful interference to full-power
			 television stations in the analog or digital television service.(2)Expedited
			 proceduresThe Federal
			 Communications Commission is authorized to use expedited procedures, and to
			 waive such rules as may be necessary, to make a determination on an application
			 made under
			 paragraph (1) to begin such use of such
			 spectrum by a public safety agency (as such term is defined in section
			 3006(d)(1) of the Digital Television Transition and Public Safety Act of 2005)
			 in not less than 2 weeks after the date of submission of such
			 application.
				(c)Expedited
			 RulemakingNotwithstanding
			 any other provision of law, the Federal Communications Commission and the
			 National Telecommunications and Information Administration shall, not later
			 than 30 days after the date of enactment of this Act, each adopt or revise its
			 rules, regulations, or orders or take such other actions as may be necessary or
			 appropriate to implement the provisions, and carry out the purposes, of this
			 Act and the amendments made by this Act.
			5.Extension of
			 Commission auction authoritySection 309(j)(11) of the Communications Act
			 of 1934 (47 U.S.C. 309(j)(11)) is amended by striking 2011 and
			 inserting 2012.
		6.Reports
			(a)Monthly
			 reporting requirementBeginning one month after enactment of this
			 Act and ending on October 31, 2009, the Assistant Secretary shall transmit to
			 the Committee on Energy and Commerce of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a monthly
			 report detailing—
				(1)the number of
			 unredeemed and unexpired coupons still held by consumers;
				(2)the number of replacement coupons the
			 National Telecommunications and Information Administration has issued for
			 expired coupons pursuant to section 3005(c)(1) of the Digital Television
			 Transition and Public Safety Act of 2005, as amended by section 3(a) of this
			 Act, during the 30 days prior to the monthly reporting date required by this
			 subsection;
				(3)the approximate
			 number of analog-to-digital converter boxes available for purchase by
			 consumers;
				(4)the number of new
			 and replacement coupons issued by the National Telecommunications and
			 Information Administration via postal mail and other delivery methods,
			 including electronic mail; and
				(5)the remaining
			 amount of funds available to the National Telecommunications and Information
			 Administration to carry out section 3005 of the Digital Television Transition
			 and Public Safety Act of 2005, as amended by this Act and any other Act.
				(b)Report about
			 rural areas
				(1)In
			 generalNot later than
			 December 30, 2009, the Federal Communications Commission shall transmit to the
			 Committee on Energy and Commerce of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report about
			 the effect of the digital television transition on consumers in rural areas in
			 the United States.
				(2)Specific
			 requirementsThe report required under
			 paragraph (1) shall include information
			 on the following:
					(A)Whether rural
			 areas experienced disproportionately more service disruptions than urban and
			 suburban areas.
					(B)Whether gaps in
			 over-the-air broadcast coverage exist for rural consumers due to the shorter
			 range for digital signals, as compared to analog signals.
					(C)Recommendations
			 for rectifying significant problems that have arisen in rural areas in the
			 United States as a result of the digital television transition.
					
